Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 1 of 27



          Ex. D ‐ Claim Chart
       U.S. Patent No. 7,664,924




                                                                  1
                          Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 2 of 27

                                                      Ex. D – Claim Chart
                                                   U.S. Patent No. 7,664,924

       CLAIM 1                                                   TREND MICRO PRODUCTS

1[pre] In a computer        Trend Micro offers various software that performs the method of claim 1. Specifically, Trend Micro
comprising a storage        offers many applications to protect against electronic threats such as viruses, ransomware, malware,
medium and an               and the like (collectively “hostile applications”). That software includes but is not limited to,
application running on      OfficeScan, Endpoint Application Control, Apex One, Antivirus+ Security, Internet Security, and
said computer, a method     Maximum Security.
of controlling write
access to said storage      Trend Micro’s software operates and runs on a computer such as a PC, Mac, or Server with a storage
medium by said              medium such as a hard disk or memory. The software controls write access to the computer’s storage
application comprising:     medium to prevent hostile applications from writting to the device, which is a central purpose of the
                            software sold by Trend Micro. As illustrated in the graphic below, Trend Micro’s applications allow
                            safe files while blocking malicious files.




                                                                                                                               2
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 3 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[a] detecting an             Trend Micro’s software detects attempts by the application to write data to said storage medium.
attempt by the                This attempt to write data can occur during every stage of the hostile application’s presence: (1)
application to write data     entry‐point; (2) pre‐execution; (3) runtime; and (4) exit point. The graphic below showing how Trend
to said storage medium;       Micro’s software defends endpoints (e.g., the claimed “computer”) is illustrative. First, when a hostile
                              application arrives on an endpoint via for example a network, email, or USB, the software will detect
                              attempts to write. Second, while a hostile application is being written to the storage medium, but
                              before execution, the software detects the attempts to write. Third, while a hostile application is
                              running it can make attempts to write data, which the software will detect. Fourth, when a hostile
                              application exits it can make attempts to write data, which the software will also detect.




                                                                                                                                     3
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 4 of 27

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[a] detecting an             The remaining slides for limitation 1[a] provide examples of Trend Micro’s software detecting
attempt by the                attempts by hostile applications to write data to a storage medium in any of the four stages outlined
application to write data     above.
to said storage medium;
                              The example on this slide shows Trend Micro’s Maximum Security detecting an attempt to write by
                              an email attachment. In the image below, the user attempts to and or downloads a zip file from an
                              email attachment, which would cause data to be written to the storage medium. In the image on the
                              next slide, Trend Micro’s software detects that attempt to write.




                                                                                                                                      4
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 5 of 27

                                                       Ex. D – Claim Chart
                                                    U.S. Patent No. 7,664,924

        CLAIM 1                                                   TREND MICRO PRODUCTS

1[a] detecting an             The image below shows that Trend Micro’s software detects that attempt to write before the user
attempt by the                has clicked to save the file.
application to write data
to said storage medium;




                                                                                                                                5
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 6 of 27

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

        CLAIM 1                                                    TREND MICRO PRODUCTS

1[a] detecting an             The image below shows another example of Trend Micro’s Security software’s ability to detect
attempt by the                attempts by hostile applications to write data to a storage medium. As the image shows, the software
application to write data     scans for threats when saving or downloading files or when programs try to make unauthorized
to said storage medium;       changes to system settings.




                                                                                                                                6
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 7 of 27

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

        CLAIM 1                                                    TREND MICRO PRODUCTS

1[a] detecting an             The image below shows another example of Trend Micro’s Security software’s ability to detect
attempt by the                attempts by hostile applications to write data to a storage medium. As the image shows, threats are
application to write data     caught as they try to enter memory or touch the hard drive.
to said storage medium;




                                                                                                                                    7
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 8 of 27

                                                       Ex. D – Claim Chart
                                                    U.S. Patent No. 7,664,924

        CLAIM 1                                                   TREND MICRO PRODUCTS

1[a] detecting an             Trend Micro’s OfficeScan and ApexOne software also include real‐time scans, which detect attempts
attempt by the                by hostile applications to write data to the computer’s storage medium.
application to write data
to said storage medium;




                                                                                                                                  8
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 9 of 27

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[a] detecting an             Trend Micro’s software also includes Behavior Monitoring that detects attempts by hostile
attempt by the                applications to write data to the storage medium. As explained in the excerpt below, Behavior
application to write data     Monitoring constantly monitors endpoints, e.g., the claimed computers, for unusual modifications to
to said storage medium;       the operating system or on installed software, e.g., attempts by hostile applications to write data to
                              the storage medium.




                                                                                                                                   9
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 10 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[a] detecting an              The Behavior Monitoring service includes ransomware protection that detects attempts by
attempt by the                 applications to write data to the storage medium of a computer. Those attempts to write occur, for
application to write data      example, in the attempts modify, delete, or rename files or in the modification of the file type.
to said storage medium;




                                                                                                                                    10
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 11 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                      TREND MICRO PRODUCTS

1[a] detecting an              The following excerpt shows that Trend Micro’s Security software (Antivirus+ Security, Internet
attempt by the                 Security, and Maximum Security) also include Behavior Monitoring functionality.
application to write data
to said storage medium;




                                                                                                                                 11
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 12 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[a] detecting an              The following excerpt shows that Apex One also includes Behavior Monitoring functionality.
attempt by the
application to write data
to said storage medium;




                                                                                                                            12
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 13 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[a] detecting an              Trend Micro’s Endpoint Application Control software also detects attempts by hostile applications to
attempt by the                 write data to a computer’s storage medium. Endpoint Application Control detects those attempt to
application to write data      prevent them from occurring. For example it detects write attempts by executables, DDLs, Windows
to said storage medium;        App store apps, device drivers, controls panels, and other portable executable files.




                                                                                                                                  13
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 14 of 27

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                       TREND MICRO PRODUCTS

1[b] in response to said      In response to the write attempts discussed for limitation 1[a], OfficeScan attempts to retrieve a permission
write attempt,                value from a database comprised of data elements encoding at least one permission value associated with one
attempting to retrieve a      or more applications. For example, the Behavior Monitoring functionality includes an exception list for
permission value from a       approved programs and blocked programs. If a program is on the exception list as an approved program,
database comprised of         Office Scan does not monitor that program. If a program is on the exception list as a blocked program, Office
data elements encoding        Scan blocks that program. Upon information and belief, the programs on the exception list are stored on a
at least one permission       database that include data elements encoding permission values, e.g., approved or blocked, that are
value associated with         associated with the applications on the list.
one or more
applications;




                                                                                                                                        14
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 15 of 27

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                        TREND MICRO PRODUCTS

1[b] in response to said      The Office Scan software also includes a Trusted Program list. Upon information and belief, the programs on
write attempt,                that list are stored on a database that include data elements encoding permission values, e.g., trusted or not,
attempting to retrieve a      that are associated with the applications on the list.
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                                            15
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 16 of 27

                                                           Ex. D – Claim Chart
                                                        U.S. Patent No. 7,664,924

        CLAIM 1                                                         TREND MICRO PRODUCTS

1[b] in response to said      Office Scan performs whitelist checking such as the exception list and trusted programs lists at each layer, i.e.,
write attempt,                at each the stages discussed on slide 3.
attempting to retrieve a
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                                              16
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 17 of 27

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                        TREND MICRO PRODUCTS

1[b] in response to said      Trend Micro’s other software packages also include exception lists and trusted programs list. The following
write attempt,                excerpt shows that Antivirus+ Security, Internet Security, and Maximum Security also include exception lists /
attempting to retrieve a      trusted program lists.
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                                           17
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 18 of 27

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                        TREND MICRO PRODUCTS

1[b] in response to said      The following excerpts also show that Apex One includes exception lists and trusted program lists.
write attempt,
attempting to retrieve a
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                                   18
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 19 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                      TREND MICRO PRODUCTS

1[b] in response to said      The following excerpts also show that, during for example real‐time scans discussed above, Office Scan and
write attempt,                Apex One attempt to retrieve permission value from a database comprised of data elements encoding at least
attempting to retrieve a      one permission value associated with one or more applications. Those permission values are stored on a
permission value from a       database containing the Smart Scan Agent Pattern on the computer.
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                                      19
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 20 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                      TREND MICRO PRODUCTS

1[b] in response to said      The following excerpts shows the same Smart Scan Agent Pattern for the Apex One.
write attempt,
attempting to retrieve a
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                 20
                           Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 21 of 27

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

        CLAIM 1                                                    TREND MICRO PRODUCTS

1[b] in response to said      Trend Micro’s Security software also uses a local database of permission values in combination with
write attempt,                the online database of the Smart Protection Network. The signature database is maintained “mainly
attempting to retrieve a      on Trend Micro Servers in the cloud,” which means that at least some of the database is stored
permission value from a       locally.
database comprised of
data elements encoding
at least one permission
value associated with
one or more
applications;




                                                                                                                                21
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 22 of 27

                                                          Ex. D – Claim Chart
                                                       U.S. Patent No. 7,664,924

        CLAIM 1                                                      TREND MICRO PRODUCTS

1[c] in the case that no       In the case where no permission value for the running application is found in the database, e.g., no
permission value for the       exception list, trusted list entry, or pattern detection, Trend Micro transmits a query comprised of an
running application is         indicia of identity associated with said running application to a central server operatively connected
found in the database,         to the computer and to at least one additional computer. For example, this step occurs via Trend
transmitting to a central      Micro’s Smart Protection Network. Trend Micro’s Smart Protection Network servers continually
server operatively
                               monitor and collect threat data from across the globe. All Trend Micro products and services use the
connected to the
                               Smart Protection Network. Thus, all computers running Trend Micro’s software are connected to the
computer and to at least
                               Smart Protection Network servers.
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                                                                                                                                    22
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 23 of 27

                                                        Ex. D – Claim Chart
                                                     U.S. Patent No. 7,664,924

        CLAIM 1                                                    TREND MICRO PRODUCTS

1[c] in the case that no       Trend Micro’s Smart Protection Network servers are connected to at least one additional computer.
permission value for the       Those additional computers include for example honeypots, webcrawlers, zero day initiatives,
running application is         customers and partners, threat researchers, and the sandbox.
found in the database,
transmitting to a central
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                                                                                                                               23
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 24 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[c] in the case that no       The computer using Trend Micro’s software transmits a query to Trend Micro’s Smart Protection
permission value for the       Network comprised of an indicia of identity associated with said running application. As noted below,
running application is         the Smart Protection Network receives trillions of threat queries per year. For the Smart Protection
found in the database,         Network to identify the suspected threat and respond to the query, the query must include an indicia
transmitting to a central      of identity associated with the running application.
server operatively
connected to the
computer and to at least
one additional computer,
a query comprised of an
indicia of identity
associated with said
running application;




                                                                                                                                  24
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 25 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                      TREND MICRO PRODUCTS

1[d] receiving from said       The computer running Trend Micro’s software receives from said central servers of the Smart
central server, data that      Protection Network, data that represents the collective response of the user of the at least one
represents the collective      additional computer to requests by the same application running on said at least one additional
response of the user of        computer to access the storage medium that comprises said at least one additional computer. For
the at least one               example, Trend Micro’s customers and partners provide smart feedback to the Smart Protection
additional computer to
                               Network. Once a threat is identified via that feedback, Trend Micro updates the Smart Protection
requests by the same
                               Network to block any subsequent encounters of that threat by any other Trend Micro customers or
application running on
                               partners. Thus, the claimed computer receives from the central servers of the Smart Protection
said at least one
additional computer to         network data that represents the collective response to block the requests of the hostile application
access the storage             by all computers after the original encounter that identified the threat.
medium that comprises
said at least one
additional computer.




                                                                                                                                   25
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 26 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[d] receiving from said       The image below further shows that the claimed computer receives from the central servers of the
central server, data that      Smart Protection network data that represents the collective response to block the requests of the
represents the collective      hostile application by all computers after the original encounter that identified the threat.
response of the user of        Alternatively, if the application is benign, the Smart Protection Network sends a corresponding
the at least one               response that is representative of other responses from users that have similarly allowed access and
additional computer to
                               been unharmed.
requests by the same
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.




                                                                                                                                 26
                            Case 6:20-cv-00394-ADA Document 1-5 Filed 05/14/20 Page 27 of 27

                                                         Ex. D – Claim Chart
                                                      U.S. Patent No. 7,664,924

        CLAIM 1                                                     TREND MICRO PRODUCTS

1[d] receiving from said       The computer running Trend Micro’s software receives from said central servers of the Smart
central server, data that      Protection Network, data that represents the collective response of the user of the at least one
represents the collective      additional computer to requests by the same application running on said at least one additional
response of the user of        computer to access the storage medium that comprises said at least one additional computer. For
the at least one               example, the additional computers in the sandbox allow the requests by the application to access
additional computer to
                               their storage mediums, and if found harmless, the Smart Protection Network sends data to the
requests by the same
                               computer indicating that the requests by the application should be allowed.
application running on
said at least one
additional computer to
access the storage
medium that comprises
said at least one
additional computer.




                                                                                                                                  27
